MEMO ENDORSED
December 31, 2019

VIA ECF
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
               Re:            Piotrowicz v. Techtronic Industries North America, et al.
                              Letter Motion to Transfer to White Plains
                              Civil Action No.:     1:19-cv-11522

Dear Judge Failla:

This office represents the Defendants in the above matter.

We are in receipt of Your Honor’s Memo Endorsement of December 30th (Dkt. No. 30) in which
the Court denied Defendants’ Motion to Transfer this matter to White Plains.

Please accept this as Defendants’ motion under the appropriate federal rules, including FRCP no.
60, for Leave to reargue and reconsider Defendants’ Motion to Transfer. The grounds for
Defendants’ request are two-fold:

        1. It is respectfully submitted that the Court mistakenly considered the location of
           Plaintiff’s current treating medical providers, and his current physical condition and
           residency, in rendering its Memo Endorsement, although these criteria are not among
           those set forth in considering assignments under Rule 18 of the Southern District’s Rules
           for the Division of Business among District Judges;

        2. The Court’s decision does not set forth which of the Rule 18 criteria supports and
           warrants the continuation of this litigation in Manhattan.

The Defendants will expand upon these arguments in greater detail upon the Court’s granting of this
motion for Leave.




8066142v.1
Page 2


Thank you for considering Defendants’ request.

Very truly yours,

Wilson Elser Moskowitz Edelman & Dicker LLP


/S/

Rosario M. Vignali
RV/bs

cc:      Rosenberg, Minc, Falkoff & Wolff, LLP (via ECF)



Application GRANTED. Defendants may file a letter brief of no
more than three pages, single-spaced, on or before January 9,
2020. Plaintiff may file a response letter of no more than
three pages, single-spaced, on or before January 16, 2020.




Dated: January 2, 2020                                       SO ORDERED.
       New York, New York



                                                             HON. KATHERINE POLK FAILLA
                                                             UNITED STATES DISTRICT JUDGE




W ILS ON, E LS E R, MOS KOW ITZ, E DE LM AN & DIC KE R LLP
8066142v.1
